—Appeal by Kenneth Ellman from an order of the Family Court, Westchester County (Facelle, J.), entered May 14, 1984, which summarily held him in criminal contempt of court and fined him the sum of $100.
Appeal dismissed, without costs or disbursements.
Under the circumstances of this case, including the fact that the purported contempt was committed within the immediate view and presence of the court and was punished summarily, review should be had under CPLR article 78 and not by appeal (see, People v Epps, 21 AD2d 650, cert denied 379 US 940; Matter of Katz, 62 Misc 2d 342). Gibbons, J. P., Brown, Lawrence and Kooper, JJ., concur.